Citation Nr: 0719225	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The appellant had service with the Army National Guard from 
June 1951 to December 1951 and with the Air National Guard 
from October 1953 to February 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision of the Cheyenne, Wyoming 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claim for VA non-service-
connected pension benefits, finding that he did not have any 
active service.


FINDING OF FACT

On June 11, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the RO that 
the appellant wished to withdraw his appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of whether he has basic eligibility for non-
service-connected pension benefits, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In a January 2006 decision, the RO denied the appellant's 
claim for non-service-connected pension benefits.  The 
appellant filed a notice of disagreement as to that 
determination, a statement of the case was issued in October 
2006, and the appellant perfected his appeal in October 2006.

In a statement from the veteran, dated in February 2007, he 
indicated that he wished to drop his appeal.  On June 11, 
2007, prior to the promulgation of a decision in the appeal, 
the Board received from the RO the veteran's February 2007 
statement that he wished to withdraw his appeal.  This 
statement constitutes a written withdrawal of the substantive 
appeal with regard to that matter.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Thus, the Board does not have jurisdiction to 
review that claim, and it must therefore be dismissed, 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as whether the appellant has basic eligibility for 
VA non-service-connected pension benefits is dismissed.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


